DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 4 is objected to because of the following informalities:  the limitation “positive battery terminal is an insert molded type positive battery terminal insert molded type” in lines 3-4 includes a drafting error. For the purpose of this Office Action, the limitation has been interpreted as “negative battery terminal is an insert molded type negative battery terminal insert molded type”.  Appropriate correction is required.  
3.	Claim 12 is objected to because of the following informalities:  the limitation “the battery” in line 1 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “the battery casing”.  Appropriate correction is required.
4.	Claim 15 is objected to because of the following informalities:  the limitation “positive battery terminal is an insert molded type positive battery terminal insert molded type” in lines 3-4 includes a drafting error. For the purpose of this Office Action, the limitation has been interpreted as “negative battery terminal is an insert molded type negative battery terminal insert molded type”.  Appropriate correction is required.  
5.	Claim 28 is objected to because of the following informalities:  the limitation “connected” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “connect”.  Appropriate correction is required.
29 is objected to because of the following informalities:  the limitation “connected” in line 2 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “connect”.  Appropriate correction is required.
7.	Claim 37 is objected to because of the following informalities:  the limitations “comprises” in line 1 and “connected” in line 2 include drafting errors.  For the purpose of this Office Action, the limitations have been interpreted as “comprise” and “connect” respectively.  Appropriate correction is required.
8.	Claim 38 is objected to because of the following informalities:  the limitation “comprises” in line 1  includes  a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “comprise”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 2 and 8-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation recited in claim 2 “an outer perimeter wall” in lines 2, 3, and 4 is not clear whether they are the same outer perimeter wall or different outer perimeter walls. Additionally, the limitation recited in claim 2 “a bottom wall” in lines 3 and 5 is not clear whether they are the same bottom wall or different bottom 
11.	Claim 2 recites the limitation "the upper section" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as "an upper section".
12.	Claims 8 and 9 are rejected as depending from claim 2.
13.	Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 3 recites the limitations "the upper wall" in line 3 and “the upper section” in lines 3-4.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitation have been interpreted as "an upper wall" and “an upper section”.
15.	Claim 4 is rejected as depending from claim 3.
16.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “lower section” in lines 1-2 is not clear whether it is the same lower section or different lower section recited in claim 1. For the purpose of this Office Action, the limitation has been interpreted as “the lower section”.
17.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject the lower section”.
18.	Claims 12 and 13, 17-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation recited in claim 12 “middle section, and lower section” in line 2 is not clear whether they are the same middle section and lower section or different middle section and lower section recited in claim 10.  For the purpose of this Office Action, the limitation has been interpreted as “the middle section, and the lower section.”
19.	Claims 13 and 17-33 are rejected as depending from claim 12.
20.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “upper section” in line 1 is not clear whether it is the same upper section or different upper section recited in claim 12.  For the purpose of this Office Action, the limitation as been interpreted as “the upper section”.  The limitations “an outer perimeter wall” in lines 1-2, 3, and 4 is not clear whether they are the same outer perimeter wall or different outer perimeter walls. Additionally, the limitation in  “a bottom wall” in lines 3 and 4-5 is not clear whether they are the same bottom wall or different bottom 
21.	Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Claim 14 recites the limitations "the upper wall" in line 3 and “the upper section” in line 3.  There are insufficient antecedent bases for these limitations in the claim.  For the purpose of this Office Action, the limitation have been interpreted as "an upper wall" and “an upper section”.
23.	Claim 15 is rejected as depending from claim 14.
24.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “lower section” in line 1 is not clear whether it is the same lower section or different lower section recited in claim 12. For the purpose of this Office Action, the limitation has been interpreted as “the lower section”.
25.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “lower section” in line 1 is not clear whether it is the same lower section or different lower section recited in claim 12. For the purpose of this Office Action, the limitation has been interpreted as “the lower section”.
the spaced apart copper plates.”
27.	Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a lower section” in line 2 is not clear whether it is the same lower section or different lower section recited in claim 12.  For the purpose of this Office Action, the limitation has been interpreted as “the lower section.”
28.	Claim 30 recites the limitation "the one or more trays" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  " one or more trays".
29.	Claims 34 and 35-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
30.	Claim 34 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as “a wall”.

32.	Claim 37 recites the limitation "the battery trays" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  " battery trays".
33.	Claim 38 recites the limitation "the battery trays" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as  " battery trays".
Claim Rejections - 35 USC § 102
34.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
35.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


36.	Claim(s) 1-2, and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolstad et al. (US 2001/0007727).
Regarding claim 1, Bolstad discloses a battery casing (Fig. 1), comprising: a top section(top 12, Fig. 1, [0019]); a middle section connected to the top section(body 11, Fig. 1, [0019]); a lower section connected to the middle section(bottom 13, Fig. 1, [0019]); a positive battery terminal connected to the battery casing(terminal housing 14, Fig. 1, [0019]); and a negative battery terminal connected to the battery casing(terminal housing 15, Fig. 1, [0019]).


    PNG
    media_image1.png
    469
    660
    media_image1.png
    Greyscale
Fig. A
 wherein the middle section is defined by an outer perimeter wall extending upwardly from a bottom wall(Fig. A), and wherein the lower section is defined by an outer perimeter wall extending upwardly from a bottom wall(Fig. A).
	Regarding claim 5,   Bolstad discloses all of the claim limitations as set forth above. Bolstad further discloses further comprising an external removable positive terminal connected to the positive battery terminal, and an external removable negative terminal connected to the negative battery terminal (terminals 20, Fig. 1, [0020]).
Regarding claim 6, Bolstad discloses all of the claim limitations as set forth above. Bolstad further discloses the upper section and the lower section of the battery casing are heat welded together during assembly of the battery casing([0019]).    The instant claim includes a recitation describing the manner in which the upper section and the lower section of the battery casing is assembled: by heat welded. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.
.
37.	Claim(s) 10-14, 17, 18, and 24-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US 2012/0082875).
Regarding claim 10, Watanabe discloses a rechargeable battery(battery pack as a power source of various devices including vehicles, Figs. 9 & 11, [0002]), comprising: a battery casing comprising a top section(cell cover 31 in Figs. 9 & 11 and module fixation member 4 in Fig. 11), middle section(upper frame 350  in Fig. 9), and lower section connected together(under frame 300 in Fig. 9); a positive battery terminal connected to the battery casing(connection terminal 11a with terminal cover 33, Fig. 11, [0123], [0128] ); a negative battery terminal connected to the battery casing(connection terminal 11a with terminal cover 33, Fig. 11, [0123], [0128]); a rechargeable battery pack disposed within the battery casing(cells 1, Fig. 1, [0065]); and a battery management system comprising a circuit board(circuit board CB, Fig. 9 [0114]), the circuit board electrically connected to the positive battery terminal and the negative battery terminal,([0114]) the circuit board being electrically connected to the rechargeable battery pack([0114]).
Regarding claim 11, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses  further comprising a positive cable connecting the rechargeable 
Regarding claim 12, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses the battery casing comprise an upper section(cell cover 31 and module fixation member 4, Fig. 11), middle section(upper frame 350, Fig. 9), and lower section connected together(under frame 300, Fig. 9).
Regarding claim 13, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses upper section is defined by an outer perimeter wall extending downwardly from an upper wall(see Fig. B as annotated Fig. 11), 

    PNG
    media_image2.png
    391
    615
    media_image2.png
    Greyscale
Fig. B
wherein the middle section is defined by an outer perimeter wall extending upwardly from a bottom wall (see Fig. C as annotated Fig. 9), 

    PNG
    media_image3.png
    680
    628
    media_image3.png
    Greyscale
Fig. C
and wherein the lower section is defined by an outer perimeter wall extending upwardly from a bottom wall (Fig. C).
Regarding claim 14, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses the positive battery terminal is spaced apart from the negative battery terminal, and wherein the positive battery terminal and negative battery terminal extend through the upper wall of the upper section of the battery casing(Fig. 12).
Regarding claim 17, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses  the upper section and the lower section of the battery casing are heat welded together during assembly of the battery casing(Fig. 12). The instant claim includes a recitation describing the manner in which the upper section and the lower section of the battery casing is assembled: by heat welded. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.



Regarding claim 24, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses the circuit board is physically connected to the positive battery terminal and the negative battery terminal(Fig. 7).
Regarding claim 25, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses the positive battery terminal includes a threaded portion extending into the casing and physically connecting to the circuit board, and the negative battery terminal includes a threaded portion extending into the casing and physically connecting to the circuit board (Fig. 7).
Regarding claim 26, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses further comprising one or more trays connected to a lower end of the battery casing (module tray 32, Fig. 9, [0084]).
Regarding claim 27, Watanabe discloses all of the claim  limitations as set forth above. Watanabe further discloses  the one or more trays is configured so that the lower end of the battery casing nests within the one or more trays(Fig. 12).
Regarding claim 28, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses the one or more trays is configured with one or more protrusions to 
Regarding claim 29, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses  the one or more trays is configured with one or more protrusions to connect with one or more receivers in the lower end of the battery casing(see holder restriction sections 321 in Fig. 9, [0119]).
Regarding claim 30, Watanabe discloses all of the claim limitations as set forth above. Watanabe further discloses one or more trays is connected to the lower section of the battery casing (Fig. 12).
38.	Claim(s) 34-36 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino et al. (US 2010/0330404).
Regarding claim 34, Nishino discloses a battery tray for use with a battery for extending a height of the battery (tray 500, Fig. 7), the battery tray comprising a lower wall with an inner perimeter wall extending upwardly from the lower wall (see battery tray 100 in Fig. D as annotated Fig.  2) 

    PNG
    media_image4.png
    650
    648
    media_image4.png
    Greyscale
Fig. D

Regarding claim 35, Nishino discloses all of the claim limitations as set forth above. Nishino further discloses the battery tray is configured so that the lower end of the battery nests within the battery tray(Fig. 2).
Regarding claim 36, Nishino discloses all of the claim limitations as set forth above. Nishino further discloses  a height of the inner perimeter wall is less than a height of the outer perimeter wall (see inner perimeter wall formed from barrier rib member 120 in Fig. D, [0061]).
Regarding claim 40, Nishino discloses all of the claim limitations as set forth above. Nishino further discloses  the battery tray is bottomless inside the inner perimeter wall(see through holes 215 in Fig. 4B [0073]).
Regarding claim 41, Nishino discloses all of the claim limitations as set forth above. Nishino further discloses the battery tray is provided with a bottom wall located inside and connected to the inner perimeter wall(Fig. D).
Claim Rejections - 35 USC § 103
39.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
40.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
41.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bolstad et al. (US 2001/0007727) as applied to claim 1 above.
Regarding claim 3, Bolstad discloses all of the claim limitations as set forth above. Bolstad discloses  the positive battery terminal is spaced apart from the negative battery terminal(Fig. 1),  the battery is shown as being inserted vertically into the holder(Fig. 7), the holder and its plug could be designed to accommodate a sliding of the battery into the holder at any angle, including horizontal and vertical([0026]) but does not disclose wherein the positive battery terminal and negative battery terminal extend through an upper wall of an upper section of the battery casing.
	It would have been obvious to one of ordinary skill in the art to locate the positive battery terminal and negative battery terminal extend through an upper wall of an upper section 
Regarding claim 4, Bolstad discloses all of the claim limitations as set forth above. Bolstad  discloses  the body 11 includes integral, laterally projecting terminal housings 14 and 15 (Fig. 1, [0019]) thus reading on the limitation the positive battery terminal is an insert molded type positive battery terminal insert molded type into the upper wall of the upper section of the battery casing, and wherein the negative battery terminal is an insert molded type negative battery terminal insert molded type into the upper wall of the upper section of the battery casing.  The instant claim includes a recitation describing the manner in which the positive battery terminal  and the negative battery terminal is formed: by insert molding. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.
42.	Claims  8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Bolstad et al. (US 2001/0007727) as applied to claims 1 and 2 above.
Regarding claims 8 and 9, Bolstad discloses all of the claim limitations as set forth above. Bolstad does not disclose further comprising a removable cover disposed within an upper receiver in the upper wall of the upper section of the battery casing(claim 8) and   the removable cover is connected to the upper wall of the upper section of the battery casing by a fastener(claim 9).
It would have been obvious to one of ordinary skill in the art to provide a removable cover disposed within an upper receiver in the upper wall of the upper section of the battery casing and the removable cover is connected to the upper wall of the upper section of the .
43.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watanabe et al. (US 2012/0082875) as applied to claims 10 and 14 above.
Regarding claim 15, Watanabe discloses all of the claim limitations as set forth above. Watanabe discloses the positive battery terminal is an insert molded type positive battery terminal insert molded type (the terminal cover 33 can be linked to the upper frame 350 (Fig. 12, [0129]), and wherein the negative battery terminal is an insert molded type negative battery terminal insert molded type (the terminal cover 33 can be linked to the upper frame 350 (Fig. 12, [0129]).  The instant claim includes a recitation describing the manner in which the positive battery terminal  and the negative battery terminal is formed: by insert molding. Said recitation appears to be product-by-process language. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  MPEP 2113.
Continuing with claim 15, Watanabe does not disclose an insert molded type positive battery terminal insert molded  into the upper wall of the upper section of the battery casing, and an insert molded type negative battery terminal insert molded type into the upper wall of the upper section of the battery casing.
It would have been obvious to one of ordinary skill in the art to locate the positive battery terminal and negative battery terminal in the upper wall of the upper section of the battery casing, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 (VI-C).
16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watanabe et al. (US 2012/0082875) as applied to claim 10  above.
Regarding claim 16, Watanabe discloses all of the claim limitations as set forth above. Watanabe does not explicitly disclose further comprising an external removable positive terminal connected to the positive battery terminal, and an external removable negative terminal connected to the negative battery terminal.
It would have been obvious to one of ordinary skill in the art to provide an external removable positive terminal connected to the positive battery terminal, and an external removable negative terminal connected to the negative battery terminal, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 (V-C).
45.	Claims 19, 22,  and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watanabe et al. (US 2012/0082875) as applied to claims 10 and 12  above in view of Tortstennson et al. (US 2012/0308849).
Regarding claim 19, Watanabe discloses all of the claim limitations as set forth above.   Watanabe does not disclose the circuit board comprises multiple spaced apart copper plates.
Tortstennson teaches a rechargeable battery assembly for applications requiring a relatively high power, such as driving of vehicles([0001]). Tortstennson teaches good building structure of mechanical components being used as electrical components as well, which makes it excel in mechanical strength, gives minimal electrical losses and as a bonus makes it very easy and safe to handle([0076]).  Tortstennson teaches the circuit board (10, Figs. 2 & 3) comprises multiple spaced apart copper plates(interconnecting means 6 and 7, Figs. 2 & 3, [0045], [0055]).  

Regarding claim 22, Watanabe discloses all of the claim limitations as set forth above.  Watanabe does not disclose each copper plate comprises one or more inclined edges relative to a length dimension of the circuit board.
Tortstennson teaches a rechargeable battery assembly for applications requiring a relatively high power, such as driving of vehicles([0001]). Tortstennson teaches good building structure of mechanical components being used as electrical components as well, which makes it excel in mechanical strength, gives minimal electrical losses and as a bonus makes it very easy and safe to handle([0076]).  Tortstennson teaches each copper plate comprises one or more inclined edges relative to a length dimension of the circuit board ([0045], [0055], see Fig. E as annotated Fig. 2).

    PNG
    media_image5.png
    620
    687
    media_image5.png
    Greyscale
Fig. E

Regarding claim 23, Watanabe discloses all of the claim limitations as set forth above. Watanabe does not disclose  each copper plate comprises one or more transverse edges relative to a length dimension of the circuit board.
Tortstennson teaches a rechargeable battery assembly for applications requiring a relatively high power, such as driving of vehicles([0001]). Tortstennson teaches good building structure of mechanical components being used as electrical components as well, which makes it excel in mechanical strength, gives minimal electrical losses and as a bonus makes it very easy and safe to handle([0076]).  Tortstennson teaches each copper plate comprises one or more transverse edges relative to a length dimension of the circuit board ([0045], [0055], see Fig. E as annotated Fig. 2).
It would have been obvious to one of ordinary skill in the art to use in the circuit board of Watanabe, each copper plate comprises one or more transverse edges relative to a length dimension of the circuit board as taught by Tortstennson in order to provide  mechanical strength, minimal electrical losses and safe handling.
46.	Claims 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Watanabe et al. (US 2012/0082875) as applied to claims 10, 12, and 26  above.
Regarding claims 31-33, Watanabe discloses all of the claim limitations as set forth above. Watanabe does not disclose the one or more trays is multiple trays connected together 
It would have been obvious to one of ordinary skill in the art to provide the one or more trays is multiple trays connected together with the battery casing, and the multiple trays have a same height, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04 (VI-B). And it would have been obvious to one of ordinary skill in the art to provide multiple trays have at least two different heights, since such a modification would have involved a mere change in the size, shape of a component. A change in size, shape is generally recognized as being within the level of ordinary skill in the art.  MEP 2144.04 IV.
Allowable Subject Matter
47.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is the circuit board comprises one or more MOSFETs bridging a pair of the spaced apart copper plates.
In the instant invention, the circuit board 58 includes spaced apart conductive (e.g. copper) plates 70A, 70B, 70C, 70D each having one or more inclined edges relative to the length of the circuit board 58([0160], Fig. 65, US 2020/0343521). Three (3) MOSFETs 72 are installed between (i.e. bridge) conductive plates 70A and 70B and another three (3) MOSFETs 72 are installed between conductive plates 70B and 70C, as shown in FIG. 65. Two (2) current sense resistors 74 are installed between (i.e. bridging) conductive plates 70C and 70D([0160]).

48.	 Claim 21 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph set forth in this Office Action on claim 21 is overcome.
49.	Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and the objection set forth in this Office Action on claim 37 is overcome.
In particular, the allowable limitation is battery trays comprise one or more protrusions configured to connect to one or more receivers provided in a bottom portion of the battery.
In the instant invention, for example, the connectors can be protrusions 30A located on the upper side of the tray 30 cooperating with receivers (e.g. holes 12H shown in FIG. 5) located on the lower side of the lower section 12C of the battery casing 12. Alternatively, the protrusions 30A can be pins (e.g. plastic, plastic composite, metal pins, metal alloy pins)([0139]).
The prior art to Noshino discloses the battery trays comprise one or more protrusions (first concave portion 517, Fig. 7) at the end surface of outer peripheral frame 515 of housing member 510 and second convex portion 516 to be fitted with the first concave portion 517 (Fig. 7) but does not disclose, teach or render obvious configured to connect to one or more receivers provided in a bottom portion of the battery.


In particular, the allowable limitation is battery trays comprise one or more protrusions configured to connect to one or more receivers provided in a bottom portion of the battery.  The reasons for allowance are substantially the same as provided in paragraph 49 above and apply herein.
51.	 Claim 39 is objected to as being dependent upon allowable claims, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724